DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  In lines 12-13, applicant recites “said electrical connector is electrical communication”.  It appears the word “in” before the word electrical was omitted.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. 2015/0069044 A1 to Borgmeier et al. (Borgmeier).

(1, fig. 1, paragraph 0039) for preventing freezing of a pipe (as described in paragraph 0002), said heated pipe system comprises: 
a pipe (2/12, fig. 1, paragraph 0039) for containing a fluid (the fluid pipe system of Borgmeier is capable of performing the function of containing a fluid); 
a channel (as described in paragraph 0039, the fluid line (pipe) 2 advantageously has an external mantle 12 that surrounds the heating element.  The space between the pipe 2 and the mantle 12 is a channel) formed along a wall of said pipe (the space between the outer wall of the pipe 2 and the inner surface of the external mantle 12 defines the channel); 
a resistance wire (RL/Rv1/Rv2, fig. 1, paragraph 0039) disposed in said channel (as described in paragraph 0039 the heating elements are located in the channel as defined above); 
a voltage transformer (described in paragraph 0041 the supply voltage can be reduced from 14V to 5-8 volts.  A variety of configurations are described but all of them could be considered a transformer) in electrical communication with said resistance wire (necessarily the transformed voltage is provided to the resistance wire to energize the heating element), said transformer selectively operable to transform a first voltage from a power source to a second voltage that is introduced to said resistance wire, wherein the first voltage is higher than the second voltage (described in paragraph 0041); and 
a temperature controller (18, fig. 12, paragraph 0048) adapted to selectively energize said heated pipe system when an ambient air temperature reaches a predetermined temperature (described in paragraph 0052); 
wherein said resistance wire increases in temperature when the second voltage is introduced to said resistance wire and transfers heat produced by the increase in temperature in said resistance wire from said resistance wire to said pipe such that said pipe is heated to a temperature above a freezing (described in paragraphs 0050-0051).

With regard to claim 2, Borgmeier discloses the heated pipe system of claim 1 as set forth above, and further discloses wherein said resistance wire is disposed between an exterior surface (the exterior surface of the mantle 12) and an interior surface of said pipe wall (paragraph 0039).

With regard to claim 3, Borgmeier discloses the heated pipe system of claim 1 as set forth above, and further discloses wherein said pipe comprises an inner layer (pipe 2) configured to contain a fluid (paragraph 0002) and an outer layer (mantle 12) disposed around and in contact with said inner layer (in one embodiment the external mantle 12 is in the form of a corrugated tube), wherein said channel is formed in an outer portion of said inner layer (the outer portion of pipe 2 forms one wall of the channel) and said outer layer insulates said resistance wire and said inner layer (any outer layer in a hose provides some level of insulation.  The corrugated configuration provides a space to encapsulate air which will then function to insulate the resistance wire and inner layer).

With regard to claim 5, Borgmeier discloses the heated pipe system of claim 1 as set forth above, and further discloses comprising a separable electrical connecter disposed between said resistance wire and said voltage transformer (described in paragraph 0128) such that said resistance wire is selectively separable from said transformer (unplugging the plug-in connectors from the supply voltage will selectively separate the resistance wire from the voltage source U).

With regard to claim 6, Borgmeier discloses the heated pipe system of claim 1 as set forth above, and further discloses comprising a limit switch adapted to selectively disconnect power from said (described in paragraph 0052).

With regard to claim 7, Borgmeier discloses the heated pipe system of claim 1 as set forth above, and further discloses in combination with one chosen from an air conditioning system (paragraph 0002 describes the heated pipe system of Borgmeier as being part of a motor vehicle.  Motor vehicles include at least a heating system to provide conditioned air and the majority also include cooling systems to provide conditioned air.  The claim does not require anything beyond the existence of an air conditioning system in combination with the heated pipe) and a roof drain system.

With regard to claim 10, Borgmeier discloses a heated pipe system (1, fig. 1, paragraph 0039) for preventing freezing of a pipe (as described in paragraph 0002), said heated pipe system comprises: 
a pipe (2/12, fig. 1, paragraph 0039) for containing a fluid (paragraph 0002); 
a coupler (6, fig. 1, paragraph 0039) disposed at a proximal end of said pipe for coupling said system to another pipe (in fig. 1, the end of the pipe with the coupler 6 is defined as the proximal end while the other end with coupler 4 is defined as the distal end); 
a resistance wire (RL/Rv1/Rv2, fig. 1, paragraph 0039) disposed between (described in paragraph 0039) an exterior surface (the outer surface of the mantle 12 of the coaxial pipe 2/12) and an interior surface of a wall of said pipe (the inner surface of the line 2 of coaxial pipe 2/12); 
a voltage transformer (described in paragraph 0041 the supply voltage can be reduced from 14V to 5-8 volts.  A variety of configurations are described but all of them could be considered a transformer) selectively operable to transform a first voltage from a power source to a second voltage, wherein the first voltage is higher than the second voltage (as described in the example provided in paragraph 0041); and 
(paragraph 0128) disposed at an end of said resistance wire (shown in fig. 1) which extends beyond said pipe wall (shown in fig. 1), said electrical connector adapted for coupling said resistance wire to said voltage transformer (paragraph 0128); 
wherein said resistance wire is configured to increase in temperature when the second voltage is introduced to said resistance wire when said electrical connector is electrical communication with the voltage transformer (described in paragraphs 0050-0051); and 
wherein said resistance wire transfers heat produced by the increase in temperature in said resistance wire from said resistance wire to said pipe such that said pipe is heated to a temperature above a freezing temperature to prevent fluid inside said pipe from frosting and freezing (paragraphs 0008 and 0069).

With regard to claim 11, Borgmeier discloses the heated pipe system of claim 10 as set forth above, and further discloses comprising a limit switch adapted to selectively disconnect power from said heated pipe system when said pipe reaches a predetermined temperature (paragraph 0052).

With regard to claim 12, Borgmeier discloses the heated pipe system of claim 10 as set forth above, and further discloses comprising a temperature controller adapted to selectively energize said resistance wire when the temperature of the ambient air surrounding a thermostat of said temperature controller reaches a predetermined temperature (paragraph 0052).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2015/0069044 A1 to Borgmeier et al. (Borgmeier).

With regard to claim 4, Borgmeier discloses the heated pipe system of claim 1 as set forth above, but fails to disclose wherein said voltage transformer is adapted to transform the first voltage from 120 volts AC down to the second voltage, wherein the second voltage is chosen from one of 24 volts DC and 24 volts AC.  The first and second voltages are descriptions of the field of intended use of .

Claim 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2015/0069044 A1 to Borgmeier et al. (Borgmeier) in view of United States Patent No. 5241147 to Ahlen (Ahlen).
Ahlen discloses a pipe heating mechanism (Ahlen, Abstract), an analogous field of endeavor as Borgmeier.

With regard to claim 15, Borgmeier discloses a heated two-way vent system for independently venting and intaking fluids in two distinct fluid flows and preventing freezing of both fluids, said heated two-way vent system (1, fig. 1, paragraph 0039) comprising: 
an inner pipe (2, fig. 1, paragraph 0039) for containing a first fluid (paragraph 0002); 
an outer pipe (12, fig. 1, paragraph 0039) for containing a second fluid (this description of the field of intended use of the system does not further limit the claimed apparatus.  The outer mantle is capable of performing the function of containing a second fluid) and disposed around said inner pipe (paragraph 0039); 
(paragraph 0039 describing the heating element being located between the inner and outer pipes) formed between said inner pipe and said outer pipe; and 
a heating element (RL/Rv1/Rv2, fig. 1, paragraph 0039) embedded in a wall of said inner pipe (not disclosed); 
wherein the first fluid contained in said inner pipe and the second fluid contained in said outer pipe are maintained separate from one another (the fluid in the inner pipe is contained by the material of the pipe such that the first fluid in the pipe is separate from the second fluid); and 
wherein said heating element transfers heat to said inner pipe such that said inner pipe is heated to a temperature at least above a freezing temperature to prevent fluid inside said inner pipe and said gap from frosting and freezing (paragraphs 0008 and 0069).
Borgmeier fails to disclose the heating element being embedded in the wall of the inner pipe.  Ahlen discloses a heating element located on a pipe wall (see Ahlen, element 3 in fig. 2) and a heating element embedded in a pipe wall (see element 3 in fig. 3) as functional equivalents.  It would have been obvious to one having ordinary skill in the art at the time of filing to provide the heating element of Borgmeier as being embedded in the wall of the inner pipe in order to protect the heating element from mechanical damage as taught by Ahlen at column 4, lines 65-68. 

With regard to claim 16, Borgmeier in view of Ahlen discloses the heated two-way vent system of claim 15 as set forth above, and further discloses wherein said heating element comprises a resistance wire integrally embedded in the wall of said inner pipe (as taught by the modification set forth in the rejection of claim 15), said resistance wire coupled to a voltage transformer (described in paragraph 0041 the supply voltage can be reduced from 14V to 5-8 volts.  A variety of configurations are described but all of them could be considered a transformer) selectively operable to transform a first voltage from a power source to a second voltage that is introduced to said resistance wire (paragraph 0041), wherein the first voltage is higher than the second voltage, and wherein said resistance wire is configured to increase in temperature when the second voltage is introduced to said resistance wire (described in paragraphs 0050-0051).

With regard to claim 18, Borgmeier in view of Ahlen discloses the heated two-way vent system of claim 15 as set forth above, and Borgmeier further discloses comprising a limit switch adapted to selectively disconnect power from said heated pipe system when said inner pipe reaches a predetermined temperature (paragraph 0052).

With regard to claim 19, Borgmeier in view of Ahlen discloses the heated two-way vent system of claim 15 as set forth above, and Borgmeier further discloses comprising a temperature controller adapted to selectively energize said resistance wire when the temperature of the ambient air surrounding a thermostat of said temperature controller reaches a predetermined temperature (paragraph 0052). 

With regard to claim 20, Borgmeier in view of Ahlen discloses the heated two-way vent system of claim 15 as set forth above, and Borgmeier further discloses in combination with an air conditioning system (paragraph 0002 describes the heated pipe system of Borgmeier as being part of a motor vehicle.  Motor vehicles include at least a heating system to provide conditioned air and the majority also include cooling systems to provide conditioned air.  The claim does not require anything beyond the existence of an air conditioning system in combination with the heated pipe system).



Allowable Subject Matter
Claims 8-9, 13-14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With regard to claims 8 and 13, the prior art of record fails to teach or suggest another pipe disposed around said pipe, wherein said pipe and said another pipe define a two-way vent assembly having a gap formed between said pipe and said another pipe, wherein said gap permits a second fluid to be drawn through said pipe system independent of the fluid contained in said pipe, together in combination with the other system elements.  Claims 9 and 14 depend from these claims and are allowable at least for this reason.
With regard to claim 17, the prior art of record fails to teach or suggest a branch pipe fitting disposed at a proximal end of said vent system, said branch fitting having an intake branch coupled to an air conditioning system intake line and an exhaust branch coupled to an air conditioning system exhaust line, together in combination with the other system elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Those references cited in the PTO 892 not already of record disclose heated pipe systems having some but not all of the claimed features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753